Case: 14-41395      Document: 00513210009         Page: 1    Date Filed: 09/28/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-41395
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 28, 2015
BRUCE L. OXNER,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner-Appellant

v.

WARDEN KEITH ROY,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:14-CV-175


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Bruce L. Oxner, federal prisoner #05874-003, who stands convicted of
interstate transportation of a stolen vehicle and felony possession of a firearm,
appeals the district court’s dismissal of his 28 U.S.C. § 2241 petition. Relying
on Descamps v. United States, 133 S. Ct. 2276 (2013), Oxner argues that the
sentencing court erroneously determined that one of his prior convictions was
a violent felony pursuant to the Armed Career Criminal Act. The district court


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41395     Document: 00513210009     Page: 2   Date Filed: 09/28/2015


                                  No. 14-41395

determined that Oxner had not met the criteria for proceeding under the
savings clause of 28 U.S.C. § 2255, which allows a federal prisoner to attack
the legality of his conviction in a § 2241 petition if he can show that the
remedies provided under § 2255 are “inadequate or ineffective to test the
legality of his detention.” § 2255(e).
      A prisoner seeking to establish that his § 2255 remedy is inadequate or
ineffective must make a claim (i) “based on a retroactively applicable Supreme
Court decision which establishes that the petitioner may have been convicted
of a nonexistent offense” that (ii) “was foreclosed by circuit law at the time
when the claim should have been raised in the petitioner's trial, appeal, or first
§ 2255 motion.” Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir.
2001). As Descamps addresses sentencing issues and has no effect on whether
the facts of Oxner’s case would support his convictions for the substantive
offenses, it is not a retroactively applicable Supreme Court decision indicating
that he was convicted of a nonexistent offense. See Descamps, 133 S. Ct. at
2282–84, 2293; In re Bradford, 660 F.3d 226, 230 (5th Cir. 2011); Wesson v.
U.S. Penitentiary Beaumont, 305 F.3d 343, 348 (5th Cir. 2002). Accordingly,
the judgment of the district court is AFFIRMED.




                                         2